Prepayment and Repurchase agreement

This PREPAYMENT AND REPURCHASE Agreement (the “Agreement”) is made and entered
into as of June 26, 2015, by and between Thomas A. Tolworthy (“Tolworthy”) and
Capstone Financial Group, Inc. (“Capstone”).

On November 14, 2014, Capstone loaned $600,000 to Tolworthy, against his
unsecured promissory note with a principal balance of $600,000 (the “Note”); the
Note bears simple interest at 5% per annum and all principal and accrued
interest are due and payable in one lump sum on December 29, 2015. Tolworthy has
informed Capstone that he considers it to be in his personal best interest to
prepay the Note, and he has proposed to Capstone that he satisfy the Note by an
immediate payment of $400,000 cash plus the surrender to Capstone of 200,000
shares of Capstone common stock owned by him (the “Shares”). Capstone finds it
to be in its best interest to have the Note so prepaid now, on the terms and
conditions set forth in this Agreement.

Simple interest at 5% per annum on $600,000 for 224 days (November 14, 2014 to
June 26, 2015) is $18,411, and accordingly the indicated surrender value of the
Shares to be surrendered is approximately $1.092 per share.

Pursuant to the terms of this Agreement, Tolworthy hereby agrees to prepay the
Note in full by an immediate payment of $400,000 cash plus the surrender to
Capstone of the Shares, and Capstone hereby agrees to accept such payment and
surrender as satisfaction in full of the Note. In addition to the immediate
payment of the $400,000 cash (via wire transfer to one or more accounts
designated by Capstone) upon execution and delivery of this Agreement, Tolworthy
hereby agrees to deliver to Capstone, within three business days after the date
hereof, the share certificate representing the Shares, accompanied by a duly
executed stock power (with Medallion guaranty stamp) surrendering all of the
Shares to Capstone. Time is of the essence. Capstone shall thereupon cancel the
Note and return it to Tolworthy.

 

Tolworthy represents and warrants that he owns the Shares free and clear of all
liens, claims and encumbrances. Tolworthy has not transferred or assigned any
right, title or interest in the Shares to any other person or entity. Tolworthy
makes no other representations or warranties in respect of the Shares.

Capstone makes no representations or warranties in respect of the Shares or
their value. Tolworthy has had an opportunity to discuss Capstone’s business,
management and financial affairs and the status and prospects of Capstone, with
directors, officers and management of Capstone. Tolworthy is satisfied with his
investigation as to an appropriate surrender price for the Shares. Tolworthy
understands the significant risks of surrendering the Shares and forgoing any
possible future appreciation. Tolworthy acknowledges that he is a highly
sophisticated businessman and investor, with substantial experience in the
purchase and sale of securities.

This Agreement cannot be amended except by an express written amendment signed
by all the parties.

1

 

This Agreement contains the entire agreement of the parties hereto with respect
to the subject matter of this Agreement, and supersedes any and all prior and
contemporaneous commitments, undertakings and agreements, whether written or
oral, with respect to the subject matter hereof. The parties acknowledge that
each party has not relied, in deciding whether to enter into this Agreement (on
this Agreement’s expressly stated terms and conditions), on any representations,
warranties, covenants, undertakings, commitments, promises or agreements, which
are not expressly set forth within this Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. Any action brought by any party to interpret or enforce
any provision of this Agreement must be brought in, and each party agrees to and
does hereby submit to the exclusive jurisdiction and venue of, the appropriate
state or federal courts located in New York City, New York.

Each party agrees to execute and perform such other documents and acts as are
reasonably required in order to facilitate the terms of this Agreement and the
intent thereof, and to cooperate in good faith in order to effectuate the
provisions of this Agreement.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one instrument. A signature
page delivered by e-mail shall be deemed an original.

 

IN WITNESS WHEREOF, each party has signed this Prepayment and Repurchase
Agreement as of the date first set forth above.

 

CAPSTONE:

 

CAPSTONE FINANCIAL GROUP, INC.

 

 

By: _/s/ Darin R. Pastor____________________________

Name: Darin R. Pastor

Title: Chief Executive Officer

 

TOLWORTHY:

 

_/s/ Thomas A. Tolworthy__

THOMAS A. TOLWORTHY

 

 

 

 

 



2

 

 